DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Response to Amendment
	Claims 1, 8, 10, 14 and 21 have been cancelled; claims 2-6, 9, 11 and 15 have been amended; claims 22-25 have been newly added; and claims 2-7, 9, 11-13, 15-20, and 22-25 are currently pending. 

                                                   Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2-7, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Zeng et al. (CN101409263A, hereinafter “Zeng”) in view of Hibino et al. (US 2002/0126243 A1, hereinafter “Hibino”).

In regards to claim 6, Zeng discloses (See, for example, Figs.2A-2J) an array substrate, comprising: 
a base substrate (120); 
a first electrode (520) located on the base substrate and comprising 
a pad portion (contact portion of 520), 
the pad portion comprising a first surface (top surface of 520) and a second surface (Side surfaces of 520) intersected with the first surface, 
the second surface (Side surfaces of 520) being closer to the base substrate (120) than the first surface (top surface of 520); 
a first insulation layer (600) located on the first electrode (520) and comprising a first via hole (V1); a second insulation layer (700) located on the first insulation layer (600) and comprising a second via hole (V2); and 
a second electrode (980) located on the second insulation layer (700), 
wherein the second electrode (980) is electrically connected with the first electrode (520) at the pad portion through the first via hole (V1) and the second via hole (V2), and 
an orthographic projection of the first via hole (V1) on the base substrate (120) falls within an orthographic projection of the first surface (top surface of 520) on the base substrate (120).
However, Zeng fails to explicitly teach that the first electrode comprises a first sub-electrode, a second sub-electrode, and a third sub-electrode that are located on the base substrate in sequence. 

	Hibino while disclosing display device teaches (See, for example, Fig. 2b) a material of the first sub electrode (13) and the third sub-electrode (15) comprises at least one selected from the group consisting of molybdenum and titanium (See, for example, Par [0069]), and a material of the second sub-electrode (14) comprises aluminum (See, for example, Par [0069]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Zeng by Hibino because having the Aluminum layer that exhibits low electrical resistance covered by the additional layers would help prevent the layer to show hillocks, voids, etc. to occur in the layer due to a compression or expansion force due to thermal stress. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin V. Erlichman, 168 USPQ 177, 179. 

In regards to claim 2, Zeng discloses (Figs. 2A-2J) an orthographic projection of the pad portion (contact portion of 520) on the base substrate (120) falls within an orthographic projection of the second via hole (V2) on the base substrate (120).

In regards to claim 3, Zeng discloses (Figs. 2A-2J) at least the second surface (side surfaces of 520) of the first electrode (520) is in contact with the first insulation layer (600).
In regards to claim 4, Zeng discloses (See, for example, Figs. 2A-2J) a part of the first surface (top surface of 520) is in contact with the first insulation layer (600), and an orthographic projection of the part of the first surface (top surface of 520) on the base substrate (120) is located outside an orthographic projection of the first via hole (V1) on the base substrate (120).

In regards to claim 5, Zeng discloses (See, for example, Figs. 2A-2J) the first electrode (520) is a drain electrode of a thin film transistor, the second electrode (980) is a pixel electrode, the first insulation layer (600) is a buffer passivation layer, and the second insulation layer (700) is a planarization layer.

In regards to claim 7, Zeng as modified above discloses (See, for example, Fig. 2b, Hibino) that a material of the second substrate is more easily corroded by a developer than a material of the first sub-electrode and a material of the third sub-electrode. (aluminum is easily corroded by Titanium, See Par [0069]). 

In regards to claim 9, Zeng discloses (See, for example, Figs. 2A-2J) a display device, comprising the array substrate according to claim 1 (Abstract).

In regards to claims 22, Zeng as modified above discloses all limitations of claim 6 above but fails to explicitly teach that a material of the first sub electrode and the third sub-electrode comprises at least one selected from the group consisting of molybdenum and titanium, and a material of the second sub-electrode comprises aluminum. 
	Hibino while disclosing display device teaches (See, for example, Fig. 2b) a material of the first sub electrode (13) and the third sub-electrode (15) comprises at least one selected from the group consisting of molybdenum and titanium (See, for example, Par [0069]), and a material of the second sub-electrode (14) comprises aluminum (See, for example, Par [0069]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Zeng by Hibino because having the Aluminum layer that exhibits low electrical resistance covered by the additional layers would help prevent the layer to show hillocks, voids, etc. to occur in the layer due to a compression or expansion force due to thermal stress. 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Zeng et al. (CN101409263A, hereinafter “Zeng”) in view of Sang-Uk (KR 10-2006-0006336, hereinafter “Sang-Uk”).


In regards to claim 11, Zeng discloses (See, for example, Figs. 2A-2J) a manufacturing method of an array substrate, comprising: 
forming a first electrode (520) on a base substrate (120), 
the first electrode (520) comprising a pad portion (Contact portion of 520), 
the pad portion comprising a first surface (Top surface of 520) and a second surface (Side surfaces of 520) intersected with the first surface (Top surface of 520), 
the second surface (Side surfaces of 520) being closer to the base substrate (120) than the first surface (Top surface of 520); 
forming a first insulation film (600) on the first electrode (520); 
forming a first via hole (V1) in the first insulation film (600) to form a first insulation layer; 
forming a second insulation film (700) on the first insulation film (600) or the first insulation layer; 
forming a second via hole (V2) in the second insulation film (700) to form a second insulation layer; and 
forming a second electrode (980) on the second insulation layer (700), 
wherein the second electrode (980) is electrically connected with the first electrode (520) at the pad portion through the first via hole (V1) and the second via hole (V2), and 
an orthographic projection of the first via hole (V1) on the base substrate (120) falls within an orthographic projection of the first surface (Top surface of 520) on the base substrate (120).

Zeng fails to explicitly teach that firstly the first via hole is formed in the first insulation film, then the second insulation film is formed on the first insulation layer, and then the second via hole is formed in the second insulation film. 

Sang-Uk discloses (Figs. 3-6) firstly the first via hole (24, See, for example, fig. 3) is formed in the first insulation film (20, See, for example, Fig. 3), then the second insulation film (28+30+32, See for example, Fig. 5)  is formed on the first insulation layer (20), and then the second via hole (36, See, for example, Fig. 6) is formed in the second insulation film (28+30+32, See for example, Fig. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the via formation steps of Zeng by Sang-Uk because this would help prevent electro migration, stress migration, and void on the barrier film.  

In regards to claim 20, Zeng discloses (See, for example, Figs. 2A-2J) an orthographic projection of the pad portion (Contact portion of 520) on the base substrate (120) falls within an orthographic projection of the second via hole (V2) on the base substrate (120).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over  Zeng in view of Sang-Uk as applied to claim 11 above, and further in view of Hibino.

In regards to claims 23 and 24, Zeng as modified above discloses all limitations of claim 6 above but fails to explicitly teach that a material of the first sub electrode and the third sub-electrode comprises at least one selected from the group consisting of molybdenum and titanium, and a material of the second sub-electrode comprises aluminum. 
	Hibino while disclosing display device teaches (See, for example, Fig. 2b) a material of the first sub electrode (13) and the third sub-electrode (15) comprises at least one selected from the group consisting of molybdenum and titanium (See, for example, Par [0069]), and a material of the second sub-electrode (14) comprises aluminum (See, for example, Par [0069]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Zeng by Hibino because having the Aluminum layer that exhibits low electrical resistance covered by the additional layers would help prevent the layer to show hillocks, voids, etc. to occur in the layer due to a compression or expansion force due to thermal stress. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Zeng in view of Jun et al. (US 2003/0199169 A1, hereinafter “Jun”).

In regards to claim 15, Zeng discloses (See, for example, Figs. 2A-2J) a manufacturing method of an array substrate, comprising: 
forming a first electrode (520) on a base substrate (120), 
the first electrode (520) comprising a pad portion (Contact portion of 520), 
the pad portion comprising a first surface (Top surface of 520) and a second surface (Side surfaces of 520) intersected with the first surface (Top surface of 520), 
the second surface (Side surfaces of 520) being closer to the base substrate (120) than the first surface (Top surface of 520); 
forming a first insulation film (600) on the first electrode (520); 
forming a first via hole (V1) in the first insulation film (600) to form a first insulation layer; 
forming a second insulation film (700) on the first insulation film (600) or the first insulation layer; 
forming a second via hole (V2) in the second insulation film (700) to form a second insulation layer; and 
forming a second electrode (980) on the second insulation layer (700), 
wherein the second electrode (980) is electrically connected with the first electrode (520) at the pad portion through the first via hole (V1) and the second via hole (V2), 
an orthographic projection of the first via hole (V1) on the base substrate (120) falls within an orthographic projection of the first surface (Top surface of 520) on the base substrate (120); and firstly the first insulation film (600) and the second insulation film (700) are formed, then the second via hole (V2, See Fig. 2D) is formed in the second insulation film (700), and then the first via hole (V1, See Fig. 2G) is formed in the first insulation film (600).

Zeng fails to explicitly teach that forming a photoresist film after forming the second via hole; performing a process on the photoresist film to remove a majority of the photoresist to form a photoresist layer, the photoresist layer being at an edge of the second via hole, the photoresist layer having a hollow section corresponding to the first via hole to be formed (, etching the first insulation film by using the photoresist layer as a mask; and then removing the photoresist layer to form the first via hole in the first insulation film.

Jun forming a photoresist film (The photoresist film 345 is formed at step shown in Fig. 3E) after forming the second via hole (See, for example, Fig. 3C, the second via hole 335 has been formed at this step of the process); performing a process on the photoresist film to remove a majority of the photoresist to form a photoresist layer (See, for example, Par [0049]), the photoresist layer (345) being at an edge of the second via hole (335), the photoresist layer (345) having a hollow section corresponding to the first via hole (350, See for example, Fig. 3F) to be formed, etching the first insulation film by using the photoresist layer as a mask (See, for example, Pars [0052] and [0053]); and then removing the photoresist layer (…the photoresist pattern 345 is removed …, See, for example, Par [0053]) to form the first via hole (350) in the first insulation film.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the method of Jun because this would help produce a via hole smaller than the resolution limit of photolithography process. 

In regards to claim 16, Zeng as modified above discloses (See, for example, Figs. 3C-3F, Jun) that the photoresist layer at least covers the second surface (“…after coating a photoresist on an entire surface of a substrate… “, See for example, Par [0049]). 

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Zeng in view of Jun as applied to claim 15 above, and further in view of Hibino.

In regards to claim 25, Zeng as modified above discloses all limitations of claim 6 above but fails to explicitly teach that a material of the first sub electrode and the third sub-electrode comprises at least one selected from the group consisting of molybdenum and titanium, and a material of the second sub-electrode comprises aluminum. 
	Hibino while disclosing display device teaches (See, for example, Fig. 2b) a material of the first sub electrode (13) and the third sub-electrode (15) comprises at least one selected from the group consisting of molybdenum and titanium (See, for example, Par [0069]), and a material of the second sub-electrode (14) comprises aluminum (See, for example, Par [0069]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Zeng by Hibino because having the Aluminum layer that exhibits low electrical resistance covered by the additional layers would help prevent the layer to show hillocks, voids, etc. to occur in the layer due to a compression or expansion force due to thermal stress. 



    PNG
    media_image1.png
    409
    571
    media_image1.png
    Greyscale

                                             Allowable Subject Matter
Claims 12-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                           Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-30353035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893